DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on January 21, 2021, claims 1-21 are now pending for examination in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Pad Alce Reg. No. 66472 on 12/17/21.

	1. (Currently Amended) A machine learning-based method for content clustering and content threat assessment in a machine learning task-oriented threat mitigation platform, the method comprising: generating embedding values for each piece of content of one or more corpora of content data; implementing one or more unsupervised machine learning models that: (i) receive model input comprising the embeddings values of each piece of content of the one or more corpora of content data; and (ii) predict a plurality of distinct clusters of content data based on the embeddings values of the one or more corpora of content data; assessing the plurality of distinct clusters of content data; associating metadata with each of the plurality of distinct clusters of content data based on the assessment, wherein the associating the metadata 
querying the plurality of distinct clusters of content data that have the adverse label with an embedded query representation of the text content query based on a similarity threshold, wherein the similarity threshold is set to identify clusters of content data including both:

(1) embedded representations identical to the text content query,

and

(2) embedded representations that include character substitutions

of the text content query; and

identifying the target piece of online text data with the adverse label indicating digital abuse or digital fraud if one or more of the plurality of distinct clusters of content data that have the adverse label is returned in response to the text content query; and

displaying, on a user interface, a content-to-user network map for at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label if the one or more of the plurality of distinct clusters of content data that have the adverse label is returned in response to the text content query, wherein the content-to-user network map includes:



(b) a plurality of representations of user accounts associated with pieces of content within the at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label; and

(c) a plurality of graphical edges, wherein each graphical edge of the plurality of graphical edges visually connects a distinct representation of a user account of the plurality of representations of user accounts to the textual summary of the at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label; and mitigating, via a bulk mitigation action, a network of user accounts associated with the plurality of representations of user accounts that prevents the network of user accounts from publishing future content on

2. (Previously Presented) The method according to claim 1, wherein: the application programming interface (API) is searchably connected to each of the plurality of distinct clusters of content data.

3. (Previously Presented) The method according to claim 1, wherein: the text content query comprises text content observed from an online post or an electronic communication, the text content is converted to the embedded query representation, and the identifying includes identifying one or more of the plurality of distinct clusters of content data that include pieces of content having the embedded query representation.

4. (Previously Presented) The method according to claim 1, further comprising: a querying interface that includes a tuning interface object that, when adjusted or acted upon by user input, tunes one or more clustering similarity thresholds to increase or decrease a number of members within a target cluster of the plurality of distinct clusters of content data.

5. (Previously Presented) The method according to claim 4, further comprising: querying, via the querying interface, the plurality of distinct clusters of content data based on the text content query; returning one or more of the plurality of distinct clusters of content data based on the querying; and increasing or decreasing a number of members within the one or more of the plurality of distinct clusters of content data based on an input to the tuning interface object.

6. (Original) The method according to claim 1, further comprising: creating a cluster mapping that associates a search grain with at least one cluster of the plurality of distinct clusters of content data.

7. (Currently Amended) The method according to claim 6, wherein: 
the search grain comprises the target piece of online text data, and the method further comprising: 
using the target piece of online text data to query the plurality of distinct clusters of content data; and 
returning, based on the target piece of online text data, one or more clusters of a plurality of distinct clusters of identifiers of a plurality of distinct clusters of content data.

8. (Original) The method according to claim 1, further comprising:

deriving, based on the plurality of distinct clusters of content data, a plurality of distinct clusters of identifiers of a plurality of online users that post online content.

9. (Original) The method according to claim 8, further comprising:

creating a cluster mapping that associates a search grain with at least one cluster of the plurality of distinct clusters of identifiers of the plurality of online users that post online content, wherein the search grain comprises an online user identifier of a user attempting to post online content or posting online content;

using the online user identifier to query the plurality of distinct clusters of identifiers of online users; and

returning, based on the online user identifier, one or more clusters of the plurality of distinct clusters of identifiers of the plurality of online users.

10. (Previously Presented) The method according to claim 6, wherein

the search grain comprises an identifier of a subscriber to the machine-learning threat mitigation service,

the method further comprising:

using the identifier of the subscriber to query the plurality of distinct clusters of identifiers of the plurality of online users; and 

returning, based on the identifier of the subscriber, one or more cluster members from one or more of the plurality of distinct clusters of identifiers of the plurality of online users.

11. (Original) The method according to claim 1, wherein the content data relates to text data, communication data, or media data that is posted to a web or Internet-accessible medium, platform, service, system, or channel.



13. (Currently Amended) The method according to claim 1, wherein: the identifying includes identifying the one or more of the plurality of distinct clusters of content data based on a query comprising a metadata tag, the metadata tag identifying a classification of the one or more content clusters; and the method further comprising: creating a corpus of labeled training data samples for training a target machine learning model based on the one or more content clusters having the metadata tag. 

14. (Original) |The method according to claim 1, wherein generating the embeddings values includes: implementing a sentence embeddings or a text embeddings service; using the sentence embedding or the text embeddings service to generate vector representations for at least a text portion of each piece of content of the one or more corpora of content data.

15. (Currently Amended) The method according to claim 1, further comprising: creating an automated decisioning workflow based on the identifying the one or more of the plurality of distinct clusters of content data having the adverse label indicating digital fraud or digital abuse, wherein the automated decisioning workflow computes, based on machine learning-based scoring of content data, one of a plurality of distinct automated disposal decisions that includes automatically allowing, holding, or disallowing content.

16. (Previously Presented) The method according to claim 1, further comprising: constructing a cluster content data index, that is searchable, by indexing a subset of associated embedding values to each of the plurality of distinct clusters of content data.


searching the cluster content data index based on the text content query to identify one or more clusters or one or more pieces of content from the plurality of distinct clusters of content data that is associated with the text content query.

18. (Previously Presented) The method according to claim 1, further comprising: implementing an automated decisioning workflow for generating blocking instructions or removal instructions of the target piece of online text data of the text content query from an online service of a subscriber if a labeling decision supports the adverse label indicating digital abuse or digital fraud for the text content query.

19. (Currently Amended) A machine learning-based method for content clustering and content threat assessment in a machine learning task-oriented threat mitigation platform, the method comprising: 
generating embedding values for each piece of content of one or more corpora of content data; 
implementing one or more unsupervised machine learning models that: 

(i) receive model input comprising the embeddings values of each piece of content of the one or more corpora of content data; and 
(ii) predict a plurality of distinct clusters of content data based on the embeddings values of the one or more corpora of content data; a
assessing the plurality of distinct clusters of content data; 
associating metadata with each of the plurality of distinct clusters of content data based on the assessment, wherein the associating the metadata includes attributing to each piece of content within the plurality of distinct clusters of content data a classification label of one of (a) an adverse label indicating digital abuse or digital fraud and (b) not digital abuse or not digital fraud; 
at a machine-learning threat mitigation service: 

querying the plurality of distinct clusters of content data that have the adverse label with an embedded query representation of the text content query; 
identifying the target piece of online text data with the adverse label indicating digital abuse or digital fraud if one or more of the plurality of distinct clusters of content data that have the adverse label is returned in response to the embedded query representation of the text content query; and 
displaying, on a web-based threat user interface, a content-to-user network map for at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label if the one or more of the plurality of distinct clusters of content data that have the adverse label is returned in response to the text content query, wherein the content-to-user network map includes:

(a) a textual summary of the at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label;

(b) a plurality of representations of user accounts associated with pieces of content within the at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label; and
 (c) a plurality of graphical edges, wherein each graphical edge of the plurality of graphical edges visually connects a representation of a user account of the plurality of representations of user accounts to the textual summary of the at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label; and mitigating, via a bulk mitigation action, a subset of user accounts associated with the plurality of representations of user accounts that prevents the subset of user accounts from publishing future content on 

20. 	(Canceled)
 


Reasons for Allowance
Claims 1-19 are allowed on the basis of the amendments presented.  The closest prior art is 20190258958.
The following is an examiner's statement of reasons for allowance:

The clustering disclosed by the prior art of record, in general, does not include distinct clusters with adverse labels graphically displayed. The clustering by the instant invention detects fraud and visually displays clusters using a machine learning model.  The claims are being allowed after an updated search.

The prior art therefore does not disclose a plurality of graphical edges, wherein each graphical edge of the plurality of graphical edges visually connects a distinct representation of a user account of the plurality of representations of user accounts to the textual summary of the at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label; and mitigating, via a bulk mitigation action, a network of user accounts associated with the plurality of representations of user accounts that prevents the network of user accounts from publishing future content on the one or more online resources of the subscriber.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claims 2-18 are allowed because they depend from the independent claim(s) 1 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154